DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both sliding mode button and mode switch. Page 8 line 15 of the Specification recites “a mode switch 20” and Page 9 line 1 recites “a sliding mode button 20.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
As stated above, Page 8 line 15 recites “a mode switch 20” and Page 9 line 1 recites “a sliding mode button 20.”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 2 recites a limitation of “said bladder sleeve configured to sequentially expand inward in a top to bottom manner press against and milk a teat placed inside.” There is a lack of antecedent basis for this limitation, as the Specification does not recite that the invention itself milks a teat. 
Claim Objections
Claims 1-7, 9-11, and 13-19 are objected to because of the following informalities:  
Throughout claim set there is an inconsistent usage of “pressurized air,” “high pressure air,” and “pressure air.” Please correct to use only one variation throughout the entire claim set for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 13-14, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “milking-like” in claims 2 and 13-14 is a relative term which renders the claim indefinite. The term “milking-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it will be interpreted that the bladder sleeve expands inward in a squeezing movement.
Claim 19 recites the limitation “further including three external conduits located inside said hand piece.” It is unclear how the conduits can be “external” while being located “inside” the hand piece. The general definition from Merriam-Webster of external is “situated outside, apart, or beyond.” This is the complete opposite of something being located inside the hand piece, therefore the metes and bounds of this limitation are unclear. For examination purposes, it will be interpreted that the three conduits are external.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stuessel et al. (US 20190133069 A1) in view of Mlsna et al. (US 9648842 B1) and Hiley (US 20090084324 A1).
Regarding claim 1, Stuessel teaches a teat preparation system (Figures 1-13), comprising: 
4a. a teat receiving section (Para [0039]; teat cups and liner combinations 46), the 5teat receiving section includes a spray cylinder with a top opening, an exit opening, and a center bore configured to receive a teat (Paras [0039] and [0044] and [0065]; teat cup and liner combination 46 receives teat inside top opening, outlet 72), said spray cylinder includes an upper section located below said top opening to receive a supply of pressurized air, a pre-dip solution and a post-dip 8solution to said center bore (Para [0042]-[0046]; teat dip supply line for pre- and post-dip, air supply line 60), high pressure air exits said nozzles and flows downward inside said center bore and through said exit opening (Para [0065]; pre-dip, post-dip, and air travel to outlet 72); and 
11b. a control unit connected to said teat receiving section and to a high air pressure source (Para [0037]; controller 43), a pre- 12dip solution source and a post-dip solution source (Para [0041]; first teat dip manifold 50 delivers pre-dip, second teat dip manifold 52 delivers post-dip), said control unit configured to operate in 13a first mode that causes delivery of said high pressure air and said pre-dip solution to said spray cylinder for a pre-determine amount of time and then automatically discontinues delivery of said pre-dip solution and continues delivery of said high pressure air for a pre-determined amount of time (Para [0058]; teat dip and pressurized air supplied, pressurized air continues after teat dip is discontinued to “chase” teat dip), when said first mode is continuously activated, said control unit continuously delivers said pressure air and said pre-dip solution to said spray cylinder (Para [0060]; teat dip supply and air supplied until desired amount reached).
Stuessel does not teach a hand piece that includes a hand grip section, a mode switch, and a trigger switch; and the spray cylinder includes a plurality of nozzles aimed inward to deliver pressurized air, a pre-dip solution and a post-dip solution to the center bore, said spray cylinder also includes downward diverging side walls located below said upper section that creates a venutri when high pressure air exits said nozzles and flows downward inside said center bore; and said control unit connected to said mode switch, said made switch configured to be moved to a first mode position that operates said control unit in a first mode when said trigger switch is activated and released said mode switch also configured to move to a second mode position that operates said control unit in a second mode when said trigger switch is activated and released to simultaneously deliver both said high pressure air and said post-dip solution to said spray cylinder for a pre-determined amount of time and then discontinues delivery of said high pressure air and continues delivery of said post-dip solution for a pre-determined amount of time.
Mlsna teaches a teat cleaning device comprising:
a hand piece connected to said control unit (Figure 1, Col. 8 lines 40-45; hand-held applicator 1 with handle 38), said hand piece includes a hand grip section and a mode 11switch coupled to said control unit that moves to a first position to operate said control unit 12in a first operating mode or to a second operating mode to operate said control unit in a 13second operating mode (Col. 11 line 55 – Col. 12 line 15; one or multiple switches for different modes such as post-dip switch, pre-treatment switch, etc.), said hand piece also includes a trigger that activates said control 14unit (Col. 11 lines 55-57; whatever mode switch button is selected will be performed when trigger 31 is initiated); 
located inside said teat receiving section and near said top opening is a spray ring with a plurality of nozzles aimed inward and downward (Figure 6, Col. 10 line 58 – Col. 11 line 26; spray assemblies 10A and 10B to supply pre- and post-dip and pressured air); 
said hand piece also includes a teat receiving section comprising conical shaped sidewalls located below an upper section that creates a venutri when high pressure air exits said nozzles and flows downward inside said center bore (Figure 3; entryway 5 has diverging sidewall creating a conical-shape and a lower opening shown, shape known to cause a venturi when air/fluid is supplied), 
control unit is configured to operate said control unit in said first operating mode and when said trigger is 20activated or configured to operate said control unit in a second operation mode 21and when said trigger is activated, when said mode switch is activated to said first mode position and said trigger is activated, when said mode switch is activated to a second mode position and said trigger is activated (Col. 11 lines 55-57; PLC 40 receives signals of whatever mode switch button is selected will be performed when trigger 31 is initiated).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the handle, spray cylinder structure, and mode switch/trigger taught by Mlsna in order to provide an easier way for users to hold on to and handle to teat cleaning device, to provide an effective spray system that ensures contacting the entirety of the teat with cleaning fluid, and to provide a clear and simple way of selecting what operation is desired and actuating it.
Hiley teaches a teat cleaning device comprising:
A hand piece that includes a hand grip section (Figure 1; hook 17); and  
an operation in a second mode that selectively delivers both said high pressure air and said post-dip solution to said spray cylinder and then discontinues the delivery of said high pressure air and but continues delivery of said post-dip solution (Para [0043]; compressed air and treatment liquid supplied to teat, valve 38 closes to shut off supply of compressed air, and teat is left to soak in supply of treatment liquid contained in cup portion 30).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the second mode of teat cleaning operation taught by Hiley in order to allow for thorough post-milking treatment by way of soaking the teat in treatment liquid for a longer period of time.
Stuessel as modified above teaches the invention as claimed except for the spray cylinder including downward diverging sidewalls. It would have been an obvious to a person having ordinary skill in the art before the effective filing date to make the different portions of the spray cylinder sidewalls of whatever form or shape was desired or expedient, such as downward diverging walls in order to allow for adequate spacing for the teat within the spray cylinder to better supply the dip solution to the whole teat. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 2, Stuessel as modified above teaches further including a bladder frame located inside said teat receiving section (Para [0003]; shell in teat cups), and an elastic bladder sleeve which forms an inner air cavity formed between said bladder frame and said bladder sleeve (Paras [0038]-[0040]; teat cups and liner combinations 46), said bladder sleeve configured to sequentially expand inward in squeezing, milking-like movements against the teat that strips said teat placed inside said center bore when said pressurized air is delivered to said inner air cavity (Para [0003]; shell and flexible liner in teat cups, inflate when vacuum is applied to milk a teat).
Regarding claim 3, Stuessel as modified above teaches wherein said control unit controls the delivery of said pressurized air to said inner air cavity (Paras [0037], [0055], [0057]; controller 44 controls air pressure within whole milking stall system).
Regarding claim 4, Stuessel teaches a teat preparation system, comprising: 
8a. a control unit connected to air pressure source, a pre-dip mixture source and a 9post dip mixture source, said control unit includes a programmable logic controller (Paras [0037] and [0041]; controller 43, first teat dip manifold 50 delivers pre-dip, second teat dip manifold 52 delivers post-dip and Para [0058]; teat dip and pressurized air supplied); 
10b. a teat receiver section with a top opening configured to receive a 15dairy animal teat (Para [0039]; teat cups and liner combinations 46); and 
c. a set of conduits configured to deliver to said teat receiver section pre-dip solution from said pre-dip mixture source, post-dip solution from said post-dip mixtures source, and pressurized air from said air pressure source (Paras [0037] and [0041]; first teat dip manifold 50 delivers pre-dip, second teat dip manifold 52 delivers post-dip and Para [0058]; teat dip and pressurized air supplied); and 
18d. a software program loaded into the programmable logic controller and 19said programmable logic controller causes both 23said pressurized air and said pre-dip solution to be simultaneously delivered to said nozzles in said spray 24ring and discontinue the delivery of said pre-dip solution and continue the delivery of said   (425) 637-3035pressurized air (Para [0058]; teat dip and pressurized air supplied, pressurized air continues after teat dip is discontinued to “chase” teat dip). 
Stuessel does not teach: 
a hand piece connected to said control unit, said hand piece includes a mode 11switch coupled to said control unit that moves to a first position to operate said control unit 12in a first operating mode or to a second operating mode to operate said control unit in a 13second operating mode, said hand piece also includes a trigger that when pressed activates said control 14unit in said first operating mode or said second operating mode; 
said hand piece also includes a teat receiving section comprising a lower conical area with a lower opening and with downward extending, diverging side walls, 
located inside said teat receiving section and near said top opening is a spray ring with a plurality of nozzles aimed inward and downward;
software program loaded into the programmable logic controller configured to operate said control unit in said first operating mode and when said trigger is 20pressed or configured to operate said control unit in a second operation mode 21and when said trigger is activated, when said mode switch is activated to said first mode position and said trigger is activated, when said mode switch is activated to a second mode position and said trigger is activated; and 
said programmable logic controller causes both said high pressure 3air and said post-dip solution to be simultaneously delivered to said nozzles and discontinue the delivery of 4said pressurized air after a predetermine period but continue the delivery of said post-dip 5solution a predetermined period after delivery of said pressurized air as been discontinued.
Mlsna teaches a teat cleaning device comprising:
a hand piece connected to said control unit (Figure 1, Col. 8 lines 40-45; hand-held applicator 1 with handle 38), said hand piece includes a mode 11switch coupled to said control unit that moves to a first position to operate said control unit 12in a first operating mode or to a second operating mode to operate said control unit in a 13second operating mode (Col. 11 line 55 – Col. 12 line 15; one or multiple switches for different modes such as post-dip switch, pre-treatment switch, etc.), said hand piece also includes a trigger that activates said control 14unit (Col. 11 lines 55-57; whatever mode switch button is selected will be performed when trigger 31 is initiated); 
said hand piece also includes a teat receiving section comprising a lower conical area with a lower opening (Figure 3; entryway 5 has diverging sidewall creating a conical-shape and a lower opening shown), 
located inside said teat receiving section and near said top opening is a spray ring with a plurality of nozzles aimed inward and downward (Figure 6, Col. 10 line 58 – Col. 11 line 26; spray assemblies 10A and 10B to supply pre- and post-dip and pressured air); 
software program loaded into the programmable logic controller configured to operate said control unit in said first operating mode and when said trigger is 20activated or configured to operate said control unit in a second operation mode 21and when said trigger is activated, when said mode switch is activated to said first mode position and said trigger is activated, when said mode switch is activated to a second mode position and said trigger is activated (Col. 11 lines 55-57; PLC 40 receives signals of whatever mode switch button is selected will be performed when trigger 31 is initiated).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the handle, spray cylinder structure, and mode switch/trigger taught by Mlsna in order to provide an easier way for users to hold on to and handle to teat cleaning device, to provide an effective spray system that ensures contacting the entirety of the teat with cleaning fluid, and to provide a clear and simple way of selecting what operation is desired and actuating it.
Hiley teaches a teat cleaning device wherein a controller causes both said high pressure 3air and said post-dip solution to be delivered to said nozzles and discontinue the delivery of 4said high pressure air after a predetermine period but continue the delivery of said post-dip 5solution a predetermined period after delivery of said high pressure air as been discontinued (Para [0043]; compressed air and treatment liquid supplied to teat, valve 38 closes to shut off supply of compressed air, and teat is left to soak in supply of treatment liquid contained in cup portion 30).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the second mode of teat cleaning operation taught by Hiley in order to allow for thorough post-milking treatment by way of soaking the teat in treatment liquid for a longer period of time.
Stuessel as modified above teaches the invention as claimed except for the spray cylinder including downward diverging sidewalls. It would have been an obvious to a person having ordinary skill in the art before the effective filing date to make the different portions of the spray cylinder sidewalls of whatever form or shape was desired or expedient, such as downward diverging walls in order to allow for adequate spacing for the teat within the spray cylinder to better supply the dip solution to the whole teat. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 19, (see 112b rejection) Stuessel as modified above teaches further including three external conduits and communicating with said control unit to deliver said pre-dip solution from said pre-dip solution source, said post-dip solution from said post-dip solution source, and said pressured air from said high pressure source (Para [0049]; pre-dip line 56, post-dip line 58, and air supply line 60).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stuessel et al. (US 20190133069 A1) in view of Mlsna et al. (US 9648842 B1) and Hiley (US 20090084324 A1) as applied to claim 3 above, and further in view of Dole et al. (US 20150296738 A1).
Regarding claim 16, Stuessel as modified above does not teach further including a light mounted on said hand piece configured to illuminate said teat.
Dole teaches a teat cleaning device including a light mounted on said hand piece configured to illuminate said teat (Figure 1, Para [0080]; light source 160).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the light source taught by Dole in order to better illuminate the teat area making it easier to spot any dirt/contaminants on the teats.
Claims 5-7, 9-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stuessel et al. (US 20190133069 A1) in view of Mlsna et al. (US 9648842 B1) and Hiley (US 20090084324 A1) as applied to claim 4 above, and further in view of Torgerson et al. (US 20180235173 A1).
Regarding claim 5, Stuessel as modified above teaches further including a first valve connected to said control unit, said programmable logic controller and said software program configured to control said first solenoid and release said pressurized air from said air pressure source (Para [0074]; air valve 230 controlling air supply line 60). When combined with the mode switch taught by Mlsna, the air will be released when the mode switch is moved to a first position and said trigger is activated (Mlsna: Col. 11 lines 55-57; whatever mode switch button is selected will be performed when trigger 31 is initiated).
Stuessel does not teach that the valve is specifically a solenoid.
Torgerson teaches a teat cleaning device wherein the valves are solenoid valves (Para [0138]; all solenoid valves).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the solenoid valves taught by Torgerson as it would be a simple substitution of similar parts and solenoid valves are well-known to be used in milking devices.
Regarding claim 6, Stuessel as modified above teaches further including a second valve connected to said control unit, said programmable logic controller and said software program configured to control said second solenoid configured to release pre-dip solution from said pre-dip solution source (Para [0069]; pre-dip valve 200 controlling release of pre-dip into pre-dip supply line 56). When combined with the mode switch taught by Mlsna, the pre-dip will be released when the mode switch is moved to a first position and said trigger is activated (Mlsna: Col. 11 lines 55-57; whatever mode switch button is selected will be performed when trigger 31 is initiated).
Stuessel does not teach that the valve is specifically a solenoid.
Torgerson teaches a teat cleaning device wherein the valves are solenoid valves (Para [0138]; all solenoid valves).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the solenoid valves taught by Torgerson as it would be a simple substitution of similar parts and solenoid valves are well-known to be used in milking devices.
Regarding claim 7, Stuessel as modified above teaches further including a second valve connected to said control unit, said programmable logic controller and said software program configured to control said second solenoid configured to release pre-dip solution from said pre-dip solution source (Para [0069]; pre-dip valve 200 controlling release of pre-dip into pre-dip supply line 56). When combined with the mode switch taught by Mlsna, the pre-dip will be released when the mode switch is moved to a first position and said trigger is activated (Mlsna: Col. 11 lines 55-57; whatever mode switch button is selected will be performed when trigger 31 is initiated).
Stuessel does not teach that the valve is specifically a solenoid.
Torgerson teaches a teat cleaning device wherein the valves are solenoid valves (Para [0138]; all solenoid valves).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the solenoid valves taught by Torgerson as it would be a simple substitution of similar parts and solenoid valves are well-known to be used in milking devices.
Regarding claim 9, Stuessel as modified above teaches further including a third valve connected to said control unit, said programmable logic controller and said software program configured to control said third solenoid and release said post-dip solution from said post- dip solution source (Para [0073]; post-dip valve 226 controlling release of post-dip into post-dip supply line 58). When combined with the mode switch taught by Mlsna, the post-dip will be released when the when said mode switch is moved to a second position and said trigger is activated (Mlsna: Col. 11 lines 55-57; whatever mode switch button is selected will be performed when trigger 31 is initiated).
Stuessel does not teach that the valve is specifically a solenoid.
Torgerson teaches a teat cleaning device wherein the valves are solenoid valves (Para [0138]; all solenoid valves).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the solenoid valves taught by Torgerson as it would be a simple substitution of similar parts and solenoid valves are well-known to be used in milking devices.
Regarding claim 10, Stuessel as modified above teaches further including a third valve connected to said control unit, said programmable logic controller and said software program configured to control said third solenoid and release said post-dip solution from said post- dip solution source (Para [0073]; post-dip valve 226 controlling release of post-dip into post-dip supply line 58). When combined with the mode switch taught by Mlsna, the post-dip will be released when the when said mode switch is moved to a second position and said trigger is activated (Mlsna: Col. 11 lines 55-57; whatever mode switch button is selected will be performed when trigger 31 is initiated).
Stuessel does not teach that the valve is specifically a solenoid.
Torgerson teaches a teat cleaning device wherein the valves are solenoid valves (Para [0138]; all solenoid valves).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the solenoid valves taught by Torgerson as it would be a simple substitution of similar parts and solenoid valves are well-known to be used in milking devices.
Regarding claim 11, Stuessel as modified above teaches further including a third valve connected to said control unit, said programmable logic controller and said software program configured to control said third solenoid and release said post-dip solution from said post- dip solution source (Para [0073]; post-dip valve 226 controlling release of post-dip into post-dip supply line 58). When combined with the mode switch taught by Mlsna, the post-dip will be released when the when said mode switch is moved to a second position and said trigger is activated (Mlsna: Col. 11 lines 55-57; whatever mode switch button is selected will be performed when trigger 31 is initiated).
Stuessel does not teach that the valve is specifically a solenoid.
Torgerson teaches a teat cleaning device wherein the valves are solenoid valves (Para [0138]; all solenoid valves).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the solenoid valves taught by Torgerson as it would be a simple substitution of similar parts and solenoid valves are well-known to be used in milking devices.
Regarding claim 13, Stuessel as modified above in claim 5 teaches further 7including a bladder frame located inside said teat receiver section (Para [0003]; shell in teat cups) and a bladder sleeve which forms an inner air space between said bladder frame 9and said bladder sleeve (Paras [0038]-[0040]; teat cups and liner combinations 46), said bladder sleeve configured to sequentially inflate and deflate by adding and removing pressurized from said inner air space to create a milking-like squeezing 10force against a teat placed inside said teat receiving section (Para [0003]; shell and flexible liner in teat cups, inflate when vacuum is applied to milk a teat), said programmable logic controller 11and said software program configured to deliver and discontinue the flow of said pressurize air to said 12inner cavity to selectively inflate and deflate said bladder sleeve to strip said teat (Paras [0037], [0055], [0057]; controller 44 controls air pressure within whole milking stall system).
Regarding claim 14, Stuessel as modified above in claim 8 teaches further 7including a bladder frame located inside said teat receiver section (Para [0003]; shell in teat cups) and a bladder sleeve which forms an inner air space between said bladder frame 9and said bladder sleeve (Paras [0038]-[0040]; teat cups and liner combinations 46), said bladder sleeve configured to sequentially inflate and deflate by adding and removing pressurized from said inner air space to create a milking-like squeezing 10force against a teat placed inside said teat receiving section (Para [0003]; shell and flexible liner in teat cups, inflate when vacuum is applied to milk a teat), said programmable logic controller 11and said software program configured to deliver and discontinue the flow of said pressurize air to said 12inner cavity to selectively inflate and deflate said bladder sleeve to strip said teat (Paras [0037], [0055], [0057]; controller 44 controls air pressure within whole milking stall system).
Regarding claim 15, Stuessel as modified above in claim 10 teaches further 7including a bladder frame located inside said teat receiver section (Para [0003]; shell in teat cups) and a bladder sleeve which forms an inner air space between said bladder frame 9and said bladder sleeve (Paras [0038]-[0040]; teat cups and liner combinations 46), said bladder sleeve configured to sequentially inflate and deflate by adding and removing pressurized from said inner air space to create a milking-like squeezing 10force against a teat placed inside said teat receiving section (Para [0003]; shell and flexible liner in teat cups, inflate when vacuum is applied to milk a teat), said programmable logic controller 11and said software program configured to deliver and discontinue the flow of said pressurize air to said 12inner cavity to selectively inflate and deflate said bladder sleeve to strip said teat (Paras [0037], [0055], [0057]; controller 44 controls air pressure within whole milking stall system).
Regarding claim 17, Stuessel teaches a method for pre-milking treatment and post milking treatment of 10a dairy animal teat, comprising the following steps: 
11a. providing a teat preparation system that includes a control unit, said control unit connected to a first valve connected to an air pressure source, and to a second valve connected to a pre-dip mixture and to a third valve connected to a post dip solution (Paras [0037] and [0041]; controller 43; Para [0074]; air valve 230 controlling air supply line 60; Para [0069]; pre-dip valve 200 controlling release of pre-dip into pre-dip supply line 56; Para [0073]; post-dip valve 226 controlling release of post-dip into post-dip supply line 58), 
includes a teat receiver section with a 17top opening configured to receive a dairy animal teat (Para [0039]; teat cups and liner combinations 46) said control unit also programmed to operate to deliver air and post dip solution to said teat when dip is desired (Paras [0037] and [0041]; controller 43, first teat dip manifold 50 delivers pre-dip, second teat dip manifold 52 delivers post-dip);
said control unit programmed to operate said first valve and said second valve to wash and dry said teat when first mode is desired (Para [0058]; teat dip and pressurized air supplied);
said control unit also programmed to operate said first valve and said third valve to deliver air and post-dip solution to said teat when second mode is desired (Para [0083]; post-dip and pressurized air supplied);
 (425) 637-3035b. inserting the dairy animal teat into said teat receiver section (Para [0044]; dairy animal’s teats in teat cup and liner combination 46); 
c. initiating a pre-dip procedure (Para [0079]; pre-dip supplied before milking operation); 
3d. activating to deliver pressurized air and pre-dip 4solution (Para [0058]; teat dip and pressurized air supplied); 
5e. discontinuing release or pre-dip solution 6and continues the delivery of said pressurized air from (Para [0058]; pressurized air continues after teat dip is discontinued to “chase” teat dip); 
8g. after milking, inserting said into said teat receiver section (Para [0083]; after milking, post-dip supplied which means teat is in teat receiving section); 
9h. initiating post-dip procedure (Para [0083]; after milking, post-dip supplied); 
10i. activating to dispense pressurized air and said post-dip 11solution to said teat (Para [0083]; post-dip and pressurized air supplied); and, 
12j. discontinuing post-dip procedure (Para [0083]; post-dip process eventually ends).
Stuessel does not teach: 
the first, second, and third valves being solenoids; 
a hand 12piece, said hand piece includes a mode switch that moves in a first position to operate 15said control unit in a first operating mode or moves to a second to operate said 16control unit is a second operating mode; 
formed near a top opening of teat receiver section is a spray ring with a plurality of nozzles aimed inward and downward, 
said hand piece includes a trigger configured to be manually activated to said control unit according to the position of said mode switch, said control switch programmed to operate when said mode switch is moved to a first position and said trigger is activated, said control switch also programmed to operate when said mode switch is placed in a second position and said trigger is activated; 
moving said mode switch to said first position; 
3activating and holding said trigger to deliver pressurized air and pre-dip 4solution to said nozzles, 
releasing said trigger which discontinues; 
removing said teat from said teat receiver body to milk said teat; 
9moving said mode switch to a second position; 
activating and holding said trigger to dispense pressurized air and post-dip 11solution to said teat; and
releasing said trigger which discontinues the delivery of pressurized air to said teat receiver section and discontinues the delivery of pos-dip solution after the delivery of the pressurized air has been discontinued.
Mlsna teaches a teat cleaning device comprising: 
a hand 12piece (Figure 1, Col. 8 lines 40-45; hand-held applicator 1 with handle 38), said hand piece includes a mode switch that moves in a first position to operate 15said control unit in a first operating mode or moves to a second to operate said 16control unit is a second operating mode (Col. 11 line 55 – Col. 12 line 15; one or multiple switches for different modes such as post-dip switch, pre-treatment switch, etc.); 
formed near a top opening of teat receiver section is a spray ring with a plurality of nozzles aimed inward and downward (Figure 6, Col. 10 line 58 – Col. 11 line 26; spray assemblies 10A and 10B to supply pre- and post-dip and pressured air); 
said hand piece includes a trigger configured to be manually activated to said control unit according to the position of said mode switch, said control switch programmed to operate when said mode switch is moved to a first position and said trigger is activated, said control switch also programmed to operate when said mode switch is placed in a second position and said trigger is activated (Col. 11 lines 55-57; whatever mode switch button is selected, pre-dip switch of post-dip switch, will be performed when trigger 31 is initiated); 
moving said mode switch to said first position (Col. 11 line 55 – Col. 12 line 15; can select pre-treatment mode switch); 
3activating and holding said trigger to deliver high pressure air and pre-dip 4solution to said nozzles (Col. 11 lines 55-57; initiating trigger 31 to start pre-treatment; Figure 6, Col. 10 line 58 – Col. 11 line 26; spray assemblies 10A and 10B to supply pre-treatment solution and pressured air); 
releasing said trigger which discontinues operation (Col. 11 line 55 – Col. 12 line 15; releasing trigger will discontinue signal for operation); 
removing said teat from said teat receiver body to milk said teat (device is only a cleaning device so the teat would have to be removed in order to be milked); 
9moving said mode switch to a second position (Col. 11 line 55 – Col. 12 line 15; can select post-dip mode switch); 
activating and holding said trigger to dispense high pressure air and post-dip 11solution to said teat (Col. 11 lines 55-57; initiating trigger 31 to start post-dip; Figure 6, Col. 10 line 58 – Col. 11 line 26; spray assemblies 10A and 10B to supply post-dip solution and pressured air);
releasing said trigger which discontinues operation (Col. 11 line 55 – Col. 12 line 15; releasing trigger will discontinue signal for operation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the handle, spray cylinder structure, and mode switch/trigger taught by Mlsna in order to provide an easier way for users to hold on to and handle to teat cleaning device, to provide an effective spray system that ensures contacting the entirety of the teat with cleaning fluid, and to provide a clear and simple way of selecting what operation is desired and actuating it.
Hiley teaches a teat cleaning device wherein a controller causes both said high pressure 3air and said post-dip solution to be delivered to said nozzles and discontinue the delivery of 4said high pressure air after a predetermine period but continue the delivery of said post-dip 5solution a predetermined period after delivery of said high pressure air as been discontinued (Para [0043]; compressed air and treatment liquid supplied to teat, valve 38 closes to shut off supply of compressed air, and teat is left to soak in supply of treatment liquid contained in cup portion 30).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the second mode of teat cleaning operation taught by Hiley in order to allow for thorough post-milking treatment by way of soaking the teat in treatment liquid for a longer period of time.
Torgerson teaches a teat cleaning device wherein the valves are solenoid valves (Para [0138]; all solenoid valves).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation system of Stuessel with the solenoid valves taught by Torgerson as it would be a simple substitution of similar parts and solenoid valves are well-known to be used in milking devices.
Regarding claim 18, Stuessel as modified above teaches wherein said teat 17preparation system includes a bladder frame located inside said teat receiving 18section (Para [0003]; shell in teat cups), said bladder frame includes an elastic bladder sleeve configured to inflate inward 19against the sides of a teat when placed inside said teat receiving section (Paras [0038]-[0040]; teat cups and liner combinations 46), said control unit also 20programmed to selective deliver air to said bladder frame to inflate said bladder sleeve (Para [0003]; shell and flexible liner in teat cups, inflate when vacuum is applied to milk a teat; Paras [0037], [0055], [0057]; controller 44 controls air pressure within whole milking stall system). When combined with Mlsna as taught above, a step will include21there will delivering pressurized air to said bladder frame after activating 22and holding said trigger to deliver high pressure air and pre-dip solution to said nozzles (Mlsna: Col. 11 lines 55-57; initiating trigger 31 to start pre-treatment; Figure 6, Col. 10 line 58 – Col. 11 line 26; spray assemblies 10A and 10B to supply pre-treatment solution and pressured air).
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claims 1-3, specifically regarding the reference Godrey, have been considered but are moot because the new ground of rejection does not rely on the Godrey reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument, on Page 21 of the Remarks, that it would not have been obvious for a person of ordinary skill in the art to modify Stuessel the milking cups and liners because the focus of Stuessel is to prevent leakage of pre-dip solutions and is silent to the need to effectively spray pre-dip solution over the teat is not found persuasive. An objective of Stuessel is to apply pre-dip solution to the teats of an animal to properly clean the teats while also preventing leakage. Since applying pre-dip and cleaning the teats is still a major objective of Stuessel, it would be obvious for a person having ordinary skill in the art to modify the milking cups and liners to further improve the effectiveness of applying pre-dip solution to the teats.
Applicant’s arguments, on Page 22 of the Remarks, that introducing spray nozzles into Stuessel would introduce another source of leaking in the dip solution is not found persuasive. Whether the dip solution is supplied through a single conduit or supplied through a spray nozzle will not increase or decrease the possibility of leakage. The same amount of dip solution will still be applied within the same cylinder and will be flushed out as taught in Stuessel.
Applicant’s arguments, on Page 23 of the Remarks, that Hiley does not teach of suggested delivering a separate stream of compressed air to atomize the dip solution is not found persuasive. The limitation “delivering a separate stream of compressed air to atomize the dip solution” is not commensurate with the scope of the claims. As claim 1 presently reads, “delivers both said high pressure air and said post-dip solution to said spray cylinder and then discontinues the delivery of said high pressure air and but continues delivery of said post-dip solution.” In which the Examiner cited Para [0043] of Hiley wherein it is explicitly stated that compressed air is supplied and used to pump post-dip solution to the cup portion 30, wherein then valve 38 is closed off stopping the supply of compressed air and the post-dip solution is still to remain in the sup portion 30 being supplied to the teat. This appropriately reads on the claim limitation as currently presented.
Applicant’s arguments, on Page 23 of the Remarks, that Stuessel does not include nor suggest structures (conduits, valves, etc.) that apply pos-dip solution to the teats after milking is not found persuasive. Paragraphs [0041]-[0049] clearly discuss manifolds and valves designated specifically for post-dip, post-milking solution, as was cited in the rejection above as well.
 Regarding Applicant’s argument on Page 24 of the Remarks stating “the teat cup and liner are not described in Stuessel and therefore Examiner’s statement that applying pressurized air to the delivery line to force any remaining pre-dip solution from the delivery line and flows against the teat in the teat cup is unsupported.” It is unclear where the applicant believes that the Examiner made this statement with regard to the rejection of claim 4 and it is also unclear where this limitation is even present within the claim set.
Applicant’s arguments, on Page 25 of the Remarks, that Mlsna does not teach a teat cleaning device with a spray cylinder that includes a teat receiving section with a top opening, a spray ring located below the top opening, and a lower conical section with a lower opening and downward diverging sidewalls is not found persuasive. Mlsna in fact teach a teat cleaning device (Figure 1, Col. 8 lines 40-45; hand-held applicator 1 with handle 38) with a spray cylinder that includes a teat receiving section with a top opening, a spray ring located below the top opening (Figure 6, Col. 10 line 58 – Col. 11 line 26; spray assemblies 10A and 10B to supply pre- and post-dip and pressured air), and a lower conical section with a lower opening (Figure 3; entryway 5 has diverging sidewall creating a conical-shape and a lower opening shown) as stated in the rejection above. Examiner relies on case law appropriately applied, and not on Mlsna, to teach the “downward diverging walls” limitation.
Applicant’s arguments, on Pages 25-26 of the Remarks, that “Mlsna does not operate in a first operational mode that causes both high pressure air and pre-dip19 solution to be simultaneously delivered to the nozzles in the v-shaped body and then20 discontinue the delivery of the pre-dip solution and continue the delivery of the high pressure21 air. Mlsna also does not teach a second operational mode that causes both high pressure air22 and post-dip solution to be simultaneously delivered to the nozzles and discontinue the delivery of the high pressure air after a predetermined period but continue the delivery of the post-dip solution for a predetermined period after delivery of the high pressure air has been discontinued,” is not found persuasive. The Examiner only relies on Mlsna for the teaching of having multiple different operating modes that can be selected and activated. The Examiner does not rely on Mlsna for the specifics of the first or second operating mode as Applicant is arguing here, therefore the argument is not found persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hakes (US 8534231 B2), Eriksson (US 6591784 B1), Eriksson (US 6321682 B1), and Sparr (US 4305346 A). The listed references all relate to teat cleaning devices with various pre- and post-dip treatment settings which directly relates to the present claimed invention. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642